Title: From George Washington to Jeremiah Powell, 23 June 1777
From: Washington, George
To: Powell, Jeremiah



Sir
Head Quarters Middle Brook 23d June 1777

The Cloathier General informs me that in a prize lately brought into Salem, among other Goods, fit for the Army, are 4.000 Blankets, an article exceedingly wanted by the Troops. He has therefore ordered Messrs Livingston & T[urn]bull to purchase the whole for Public use, & desires me to beg your assistance, in preventing the interference of any other Body in the purchase. I conceive you will readily grant this request, when you are assured that the goods will be deliver’d out to those Continental Troops who are most in want of them without distinction or partiality to any particular State. I have the Honor to be Sir Your most Obet Servt

Go: Washington

